DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive. The applicant argues that the length range of the pellets of 13-20 mm has an unexpected result and that this range is critical, and thus teaches over the inclusive 2-50 mm range of Soliman.  The applicant gives Tables 1 and 2 as evidence of the criticality.  Table 1 shows that within the range of 13-20 mm, as the length increases, the amount of free glass decreases.  Table 1 does not compare this range with any other values, thus the criticality in relation to other length values is not shown.  One of ordinary skill in the art would not be able to say if the values are critical or not, as the data shows a decreasing trend of free glass amounts that would be expected to be continued if the length of the pellet increases.  Table 2 shows that free glass is decreased when going from 12.5 to 15 mm in length, but again, does not show any criticality of these ranges relative to other values that are outside of the range.  Therefore, the criticality of this range is not supported by the data provided. 
Soliman also discloses in paragraph [0013] that the pellets show and develop no fluff or free glass filaments during handling and transportation. Applicant discusses on page 2 lines 14-22 of the instant specification that repetitive mechanical loads may occur during transport of the pellets through a piping system, a vibrating conveyor means, when the pellets are shaken or stirred, and when a number of pellets are filled into a transport container. Additionally, the vibrations during transport are considered a repetitive mechanical load. Based on the discussion of possible mechanical loads in the instant specification, one of ordinary skill in the art would recognize that the mechanical loads described are largely due to handling and transportation of the pellets. Therefore, one of ordinary skill in the art would recognize that glass filaments do not separate from the pellets of Soliman under repetitive mechanical loads, because Soliman teaches the pellets show and develop no fluff or free glass filaments during handling and transportation (paragraph [0013]).  Therefore, even if other data was provided, it appears that Soliman shows the same findings as that of the instant specification, and the results are not unexpected.
Ex parte Masham, 2 USPQ2d 1647 (1987).


The applicant argues that Solimon does not disclose or suggest that its pellets reduce or eliminate blocking caused by the glass filaments within the transport system and that the amount of glass filaments separating from the pellets is reduced as compared to pellets shorter than 13mm.  The applicant argues that because Soliman discloses a length of 2-50 mm, that the result is not necessarily present, and that there is no motivation to have a pellet longer than 13mm.
However, every embodiment in a given reference need not necessarily result in the claimed invention.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. See MPEP 2123.  Therefore, because Soliman discloses a range that overlaps with the claimed range (2-50 mm), and further teaches that the fibers can be any length depending on their desired end use (paragraph [0042]).  A pellet with a length of at least 13 mm is reasonably suggested to one of ordinary skill in the art based on the disclosure of Soliman, even though the examples are with respect to shorter lengths.  By the applicant’s argument, any pellet length that is over 13mm in Soliman will necessarily have the same advantages given by the claims.
 The pellet length range taught by Soliman substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Soliman, because overlapping ranges have been held to establish prima facie obviousness.
 Applicant further argues that there is no disclosure or suggestion in Soliman that the pellet length is a variable related to the amount of free glass separating from the pellets, nor that a pellet length of at least 13 mm significantly reduces the amount of free glass separating from the pellets. Therefore, pellet length is not recognized by Soliman to be a result-effective variable. Applicant additionally argues that there is no relationship between a pellet length of at least 13 mm and a reduction in free glass disclosed by Soliman, therefore one of ordinary skill in the art at the time of the claimed invention would not have used a pellet length of at least 13 mm to reduce the amount of glass filaments separating from the pellets when such pellets are subjected to repetitive mechanical loads.
These arguments are not persuasive. Applicant states that “a particular parameter must first be recognized as a result-effective variable ... before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.  The office action did not rely on the optimization of the pellet length through routine experimentation in order to reject the range of claim 1. In the previous office action and as is discussed above, the ranges of Soliman overlap the range disclosed in claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Soliman, because overlapping ranges have been held to establish prima facie obviousness. Thus, it is not necessary that the pellet length be disclosed or suggested by Soliman as a result-effective variable, because optimization through routine experimentation was not relied upon in the rejection of claim 1.
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Soliman, because overlapping ranges have been held to establish prima facie obviousness.
Additionally, as identified in the previous office action, the limitation of claim 1 which recites “and which reduces the amount of glass filaments separating from the pellets when such pellets are subjected to repetitive mechanical loads” defines the pellet by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in the conjunction with the remainder of claim 1.  This result would be expected to naturally flow from the filaments of Soliman that are within the claimed range.
Therefore, for at least these reasons, the rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soliman (US 2010/0313605 A1).

As to claim 1, Soliman teaches a process for producing a long glass fiber reinforced thermoplastic polymer composition, where an impregnating agent is applied to continuous multifilament glass strands, and a sheath of thermoplastic polymer is applied around the impregnated glass strand to form a sheathed continuous multifilament strand, which produces pellets that show and display no fluff or free glass filaments during handling and transportation (mechanical loads) (paragraphs [0012]-[0013]). The sheathed continuous glass multifilament strands are cut or chopped into long fiber pellets, with lengths from 2 to 50 mm, where the length of the glass fiber in the pellet is typically the same as the pellet length (paragraph [0042]).
With respect to the glass fibers extending in a longitudinal direction of said pellets, Soliman teaches the length of the glass fibers in the pellets is typically the same as the length of the pellet, therefore the glass fibers must be aligned with the longitudinal axis of the pellet or else they would protrude from the pellet. Furthermore, Soliman teaches the pellets are chopped from continuous glass multifilament strands, which means the glass fibers would be aligned with the longitudinal axis of the pellet.
With respect to the thermoplastic sheath intimately surrounding the glass fibers, the instant specification defines intimately surrounding as meaning “the thermoplastic polymer sheath substantially entirely contacts the core containing the at least partially covered glass filaments. Said in another way the sheath is applied in such a manner that there is not deliberate gap between an inner surface of the sheath and the core containing the fiber filaments” (page 5, lines 21-26). Soliman teaches a sheath is applied around the multifilament strand (Soliman; paragraph [0012]). Furthermore, Soliman does not teach or suggest leaving a gap between an inner surface of the sheath and the core. Therefore, the thermoplastic sheath of Soliman intimately surrounds the glass filaments.
The pellet which reduces the amount of glass filaments separating from the pellets when such pellets are subjected to repetitive mechanical loads defines the pellet by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. See MPEP 2173.05(g).
With respect to the length of the pellet, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize or modify the lengths of the fibers to be any desired length depending on their desired end use (paragraph [0042]), such as the upper portion of the range of 2-50mm taught by Soliman, which overlaps with the open ended range of “at least 13mm” disclosed by Applicant (i.e. 13-50mm).
Furthermore, as to the ranges recited in the claim, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
As to claims 2-3, Soliman teaches all the limitations of claim 1 above. As discussed in the rejection of claim 1 above, the pellet which reduces the amount of glass filaments separating from the pellets when such pellets are subjected to repetitive mechanical loads is a function limitation, and was not evaluated on its own but instead in conjunction with the remainder of claim 1. Therefore, claims 2 and 3 do not further limit the structure of claim 1 because they further limit the functional limitation, and thus were not evaluated on their own but in conjunction with the remainder of claim 1.
As to claim 4, Soliman teaches all the limitations of claim 1 above. Soliman further teaches the sheathed continuous glass multifilament strands are cut or chopped into long fiber pellets, with lengths from 2 to 50 mm (paragraph [0042]).
With respect to the length of the pellet, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize or modify the lengths of the fibers to be any desired length depending on their desired end use (paragraph [0042]), such as the middle portion of the range of 2-50mm taught by Soliman, which overlaps with the range of “13-20mm” disclosed by Applicant.
Furthermore, as to the ranges recited in the claim, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
As to claim 5, Soliman teaches all the limitations of claim 1 above. Soliman further teaches the amount of glass fibers in the pellets is preferably between 20 and 65 mass %, based on the total mass of the composition (paragraph [0042]).
As to claim 6, Soliman teaches all the limitations of claim 1 above. Soliman further teaches the glass filaments have a diameter (thickness) of 15 to 25 microns (paragraph [0024]).
As to claims 7-9, Soliman teaches all the limitations of claim 1 above. Soliman further teaches the sheathed continuous glass multifilament strands are cut or chopped into long fiber pellets, with lengths from 2 to 50 mm, the amount of glass fibers in the pellets is preferably between 20 and 65 mass %, based on the total mass of the composition (paragraph [0042]), and the glass filaments have a diameter (thickness) of 15 to 25 microns (paragraph [0024]).
With respect to the length of the pellet, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize or modify the lengths of the fibers to be any desired length depending on their desired end use (paragraph [0042]), such as the middle portion of the range of 2-50mm taught by Soliman, which overlaps with the ranges of “13-20mm”, “14-18mm”, and “15-17mm” disclosed by Applicant.
Furthermore, as to the ranges recited in the claim, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715